Citation Nr: 1735443	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1986.

This case was previously before the Board of Veterans' Appeals (Board) in March 2012 and April 2015.  Each time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for diabetes mellitus.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Diabetes mellitus, type II was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  Diabetes mellitus, type II is not proximately due to, nor has it undergone an increase in pathology beyond its natural progression due to a disability for which service connection has already been established.  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred or aggravated by service, it may not be presumed to have been so incurred, and it is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In October 2007, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim.  VA then obtained identified and available evidence, conducted examinations, and offered the Veteran an opportunity to have a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and, therefore, the Board will proceed to the merits of the appeal.  

The Veteran contends that his diabetes is primarily the result of his exposure to Agent Orange during his participation in the Vietnam conflict.  In the alternative, he contends that it is proximately due to or aggravated by his service-connected hypertension.  Therefore, he maintains that service connection is warranted.  After carefully considering the Veteran's claims in light of the record and the applicable law, however, the Board finds that the preponderance of the evidence is against that claim.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is, however, no evidence to suggest that he is competent by training or experience to offer a medical opinion addressing the etiology of his diabetes mellitus.  The question of an etiologic relationship between any current disability and service, or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In this case, there is no evidence that the appellant suffered from diabetes mellitus in service, and no evidence that the disorder was compensably disabling within a year of the claimant's separation from active duty.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, such as diabetes mellitus, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

The Veteran's service treatment records and the reports of his August 1959 service entrance examination and his June 1986 service retirement examination are negative for any complaints or clinical findings of diabetes mellitus.  The Veteran's retirement examination report shows that his endocrine system was normal.  Further, urinalysis was negative for evidence of either albumin or sugar.  

VA treatment records show that elevated glucose readings were not manifested until July 1998, i.e., more than a decade after the appellant separated from active duty.  As noted by a VA physician in a November 2016 report, a diagnosis of diabetes mellitus was confirmed until 2002.  

The fact that diabetes mellitus was first manifested many years after service, the fact that there were normal medical findings at the time of separation from service, and the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim of direct service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, the Veteran maintains that service connection is warranted.  In this respect, the claimant contends that this disorder is primarily the result of his exposure to Agent Orange in the Republic of Vietnam.  

Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange 38 C.F.R. § 3.307(a)(6)(iii) (2016).  For certain disabilities, such as type II diabetes mellitus, service connection may be presumed to be the result of in-service exposure to herbicides, such as Agent Orange, provided that the disorder is manifested to a degree of 10 percent at any time after an eligible veteran's separation from service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Veterans who were otherwise exposed to such herbicides must prove that they were, in fact, exposed to herbicides during their military service, and that their exposure caused the development of type II diabetes mellitus.  See generally, Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994).

Service in the Republic of Vietnam means that the veteran actually set foot within the land borders of Vietnam.  Service in the Vietnam coastal waters without ever having gone ashore is not enough.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).  

VA does recognize that the presumption of Agent Orange exposure applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015); VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H.2.  

In this case, the Veteran acknowledges that he served in the blue water Navy in Vietnam. There is no evidence that he actually disembarked or set foot in the Republic of Vietnam.  During a March 2007 VA Agent Orange protocol examination, he stated that he was close to shore and was near the Mekong River Delta.  The VA examiner suggested that the Veteran could have had some airborne exposure if the wind was right.  There is no evidence that he actually had such exposure.  The March 2007 examiner further did not render an opinion as to whether it was as likely as not that the Veteran's diabetes was related to service; and there is no evidence that the destroyer to which the Veteran was assigned ever proceeded to the inland waterways.  In this regard, histories in the Defense Personnel Records Information Retrieval System (DPRIS), received in June 2013, are negative for any evidence that the Veteran's ship ever docked in or went upriver while the appellant served in theater.

On balance, the preponderance of the foregoing evidence is against a finding that the Veteran met the criteria for being exposed to Agent Orange in the Republic of Vietnam.  Accordingly, service connection is not warranted on a presumptive basis.  However, that does not end the inquiry.  The Veteran also contends that his diabetes is related to his service-connected hypertension.  

Service connection may be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  Id.

Although the Veteran contends that is diabetes is related to his service-connected hypertension, he has not submitted any competent evidence to substantiate that contention.  Moreover, following VA examinations in April 2012 and November 2016, two different VA physicians concurred that it was less likely than not that the Veteran's diabetes had been due to or aggravated by his hypertension.  It was noted that hypertension and diabetes affected two different bodily systems, the vascular system and the endocrine system, respectively.  The examiners found no physiologic mechanism in their experience or in the medical literature whereby hypertension would cause or aggravate diabetes.  It was further noted that the Veteran's diabetes had been under excellent control for many years and that there was no evidence of any exacerbation of his diabetes by any condition, let alone hypertension.  In sum, the preponderance of the evidence is against a finding that the Veteran's hypertension had caused or aggravated his beyond its natural progression.  Therefore, he does not meet the criteria for service connection for diabetes on a secondary basis.   

Because the Veteran does not meet the criteria for service connection on a direct, presumptive, or secondary basis, service connection for type II diabetes mellitus is not warranted.  The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


